Case 3:17-cv-00209-BRM-LHG Document 181 Filed 01/31/20 Page 1 of 1 PageID: 7061



                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY
 ____________________________________
 IN RE NOVO NORDISK SECURITIES        :
 LITIGATION                           : Case No. 3:17-cv-00209-BRM-LHG
                                      :
                                      :       ORDER
 ____________________________________:


          THIS MATTER is opened to this Court by Defendants Novo Nordisk A/S, Lars Rebien

 Sorensen, Jesper Brandgaard, and Jakob Riis (collectively, “Defendants”) to exclude expert

 testimony of Plaintiffs’ expert. (ECF No. 146.) Also before this Court is Plaintiffs Central States,

 Southeast and Southwest Areas Pension Fund, Lehigh County Employees’ Retirement System,

 Oklahoma Firefighters Pension and Retirement System, Boston Retirement System, and

 Employees’ Pension Plan of the City of Clearwater (collectively, “Plaintiffs”) Motion to Certify

 Class. (ECF No. 136.) Both motions are opposed. Having reviewed the submissions filed in

 connection with the motions and having declined to hold oral argument pursuant to Federal Rule

 of Civil Procedure 78(b), for the reasons set forth in the accompanying Opinion and for good cause

 shown,

          IT IS on this 31st day of January 2020,

          ORDERED that Defendants’ Motion to Exclude Lead Plaintiffs’ Export Report (ECF No.

 146) is DENIED; and it is further

          ORDERED that Plaintiffs’ Motion to Certify Class (ECF No. 136) is GRANTED.



                                                      /s/ Brian R. Martinotti__________
                                                      HON. BRIAN R. MARTINOTTI
                                                      UNITED STATES DISTRICT JUDGE
